Gordon, J.,
(dissenting).—I dissent. The printed form of waiver which appears upon the back of the note was unexecuted. It was not only not filled out but it was not *326signed, and as if to emphasize that they were not to he hound by it the signatures of appellants were made separate and distinct from it. The very fact that it was not filled out or executed was notice of the highest character to the hank that appellants were not to be hound by its terms. By ignoring the blank waiver, and placing their signatures where they did—fully three inches below it—they gave notice to every one dealing with the paper that they chose to stand upon the contract of indorsement which the law implies rather than the printed form which their act repudiated.
Anders, J.—I concur in the foregoing.